                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                       Plaintiff,
                                                                8:14CR378
       vs.


FRANCISCO R. DELRIO,                                 MEMORANDUM AND ORDER
                       Defendant.




      This matter is before the Court on defendant’s motions for appointment of counsel

pursuant to Fed. R. Crim. P. 44 and 18 U.S.C. § 3006A. Filing Nos. 55 and 57.

Defendant plead guilty to a violation of 18 U.S.C. § 922(g)(1). The Court imposed a

sentence of 80 months and 3 years of supervised release. Since that time, the Supreme

Court decided Hughes v. United States, 138 S.Ct. 1765 (2018).           Under this case,

defendant contends he is entitled to a two-level reduction of his sentence.

      The Court will appoint counsel for the defendant to address the applicability of the

Hughes case to this particular defendant.

      THEREFORE, IT IS ORDERED THAT:

      1. The Defendant’s motions to appoint counsel, Filing Nos. 55 and 57, are

          granted;

      2. Assistant Federal Public Defender Jennifer L. Gilg located at 222 South 15th

          Street, Suite 300N, Omaha, NE 68102, is hereby appointed as counsel for the

          defendant;


                                            1
      3. Counsel for the defendant shall immediately file an appearance in this case;

      4. The defendant shall have thirty days from the date of this Memorandum and

          Order to file a brief addressing the Hughes case arguments;

      5. The government shall have 14 days thereafter to file a brief containing its

          arguments.



Dated this 5th day of February, 2020.


                                              BY THE COURT:

                                              s/ Joseph F. Bataillon
                                              Senior United States District Judge




                                          2
